Citation Nr: 0000994	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  99-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a mass on the right 
lung and for removal of the left kidney, claimed as a result 
of tobacco use.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from March 1972 to March 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

According to 38 C.F.R. § 20.1304(c) (1999), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) (1999), must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran (or his representative) or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.

In conjunction with his claim, the veteran submitted 
additional pertinent evidence directly to the Board; however, 
the veteran has not waived initial RO review of this evidence 
as required under 38 C.F.R. § 20.1304(c) (1999).  As such, 
the Board finds that this case must be remanded to the RO for 
review of the newly submitted evidence. 

In addition, the VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, shows that 
the veteran's representative is the Marine Corps League.  
However, the newly submitted evidence was referred to the 
Board on the veteran's behalf by the Maryland Department of 
Veterans Affairs.  The veteran has not formally changed his 
power of attorney.  On remand, the RO should contact the 
veteran and clarify whether or not he wishes to change 
representation.  The veteran should be advised that a 
claimant may only stipulate one service organization, 
attorney, or agent as his/her representative per 38 C.F.R. 
§ 20.601 (1999) and the Marine Corps League is his recognized 
and authorized representative.  If the veteran does not 
reply, the VA must rely on the current VA Form 21-22.  If the 
veteran wishes to change representation, he should submit a 
completed VA Form 21-22 to that effect.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
clarify that whether or not he wants to 
continue to be represented by the 
Maryland Department of Veterans Affairs.  
He should be informed that he may only 
have one representative per 38 C.F.R. 
§ 20.601 (1999) and the Marine Corps 
League is his recognized and authorized 
representative.  If the veteran wishes to 
change representation, he should submit a 
completed VA Form 21-22 to that effect.  

2.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a mass on the 
right lung and for removal of the left 
kidney, claimed as a result of tobacco 
use in light of all of the evidence of 
record to include the newly submitted 
evidence.  If the action taken is adverse 
to the veteran, he and his designated 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence to include the newly submitted 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




